        Case 7:19-cv-00046-WLS Document 1 Filed 03/20/19 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF GEORGIA
                         VALDOSTA DIVISION


SHEBA MAREE and JEFF SPIVA,                         *
Surviving Parents of CALEB MITCHELL,                *
Deceased,                                           *
                                                    *
      Plaintiffs,                                   *
v.                                                  *     CIVIL ACTION NO.
                                                    *
SGT. WALLACE L. RICHARDSON,                         *
C.O. JAMES LEE ROY IGOU, and                        *
WARDEN DON BLAKELY, in their                        *
individual capacities,                              *
                                                    *
      Defendants.                                   *

                                  COMPLAINT

      COME NOW Plaintiffs Sheba Maree and Jeff Spiva and hereby file this

Complaint for damages against Defendants as follows:

                                INTRODUCTION

                                         1.

      This is a 42 U.S.C. §1983 federal civil rights action and arising from the

death of Plaintiffs’ adult son, who was an inmate at Valdosta State Prison, resulting

from the deliberate indifference of the Defendant correctional officers in violation

of the Eighth Amendment. Defendants also acted in concert with one another to

violate Plaintiffs’ right of access to the courts under the First and Fourteenth
           Case 7:19-cv-00046-WLS Document 1 Filed 03/20/19 Page 2 of 12




Amendments by filing false reports and taking actions to cover up their misconduct

after the fact.

                          JURISDICTION AND VENUE

                                           2.

       This action is brought pursuant to 42 U.S.C. §§1983 and 1988, as well as the

Fourteenth Amendment of the United States Constitution. Jurisdiction is founded

upon 28 U.S.C. §1331, §1343, and the aforementioned constitutional and statutory

provisions.

                                           3.

       Venue is proper in this Court pursuant to 28 U.S.C. §1391 and other

applicable law because one or more of the parties are domiciled within the Middle

District and Valdosta Division, and the events giving rise to this lawsuit occurred

therein.

                                           4.

       All of the parties herein are subject to the jurisdiction of this Court.

                                       PARTIES

                                           5.

       Plaintiff Sheba Maree is a citizen of the state of North Carolina and the

natural mother of Caleb Mitchell, who was an inmate at Valdosta State Prison


                                            2
        Case 7:19-cv-00046-WLS Document 1 Filed 03/20/19 Page 3 of 12




when he died on December 6, 2017.

                                          6.

      Plaintiff Jeff Spiva is a citizen of the state of Georgia and the natural father

of Caleb Mitchell, who was an inmate at Valdosta State Prison when he died on

December 6, 2017.

                                          7.

      Plaintiffs bring this claim for wrongful death in their capacity as natural

parents of Caleb Mitchell, who was unmarred and had no children. Plaintiffs

intend to apply for appointment as administrator(s) of the estate of Caleb Mitchell

so they can also bring a claim in their representative capacity on behalf of the

estate for pain and suffering and punitive damages, at which time the Complaint

will be amended accordingly.

                                          8.

      Defendant Wallace L. Richardson was, at all times relevant herein, an

individual residing in the state of Georgia who was employed as a correctional

officer by the Georgia Department of Corrections, and who may be served by

notice of lawsuit and request for waiver of service via First Class Mail.

                                          9.

      Defendant James Lee Roy Igou was, at all times relevant herein, an


                                           3
        Case 7:19-cv-00046-WLS Document 1 Filed 03/20/19 Page 4 of 12




individual residing in the state of Georgia who was employed as a correctional

officer by the Georgia Department of Corrections, and who may be served by

notice of lawsuit and request for waiver of service via First Class Mail.

                                         10.

      Defendant Don Blakely was, at all times relevant herein, an individual

residing in the state of Georgia who was employed as a prison warden by the

Georgia Department of Corrections, and who may be served by notice of lawsuit

and request for waiver of service via First Class Mail.

                                         11.

      The above-named Defendants are sued in their individual capacities for

federal constitutional violations.

                                         12.

      At all times relevant herein, the above-named Defendants acted under color

of state law.

                                      FACTS

                                         13.

      On or about December 2, 2017, Plaintiff Maree received a letter from her

son Caleb Mitchell, an inmate at Valdosta State Prison in Lowndes County,

Georgia. In the letter, Caleb said that he was going to pull a “suicide stunt” at the


                                          4
          Case 7:19-cv-00046-WLS Document 1 Filed 03/20/19 Page 5 of 12




prison.

                                       14.

      Maree took the threat seriously because Caleb had a history of mental

illness, was suffering from gender identity issues, and had engaged in a pattern of

suicidal and self-harming behavior.

                                       15.

      On December 2, 2017, Maree telephoned Valdosta State Prison and told the

woman who answered the phone about the suicidal threat in the letter and asked to

speak with someone about putting Caleb on suicide watch. The woman responded

that Caleb was already “in medical” for attempting to commit suicide and that he

was “okay.”

                                       16.

      The prison employee who took the call from Maree told one or more other

staff members about it.

                                       17.

      One of the staff members who was made aware of the call was the warden,

Don Blakely.

                                       18.

      Plaintiffs are unaware of Caleb’s whereabouts or condition on December 2,


                                        5
        Case 7:19-cv-00046-WLS Document 1 Filed 03/20/19 Page 6 of 12




2017 because the Department of Corrections has refused to produce any records,

claiming that they are state secrets which are exempt from the Open Records Act.

                                        19.

      However, it is known that he was in solitary confinement on December 4,

2017 and that he had been in solitary confinement off and on for nine months.

                                        20.

      Upon information and belief, Caleb was in solitary confinement from

approximately November 19, 2017 until the time of the subject incident on

December 4, 2017.

                                        21.

      When he was placed in solitary confinement, Caleb was told by prison staff

that he was being moved to the compound for transgender inmates. At that time,

Caleb had been medically approved for sexual reassignment surgery.

                                        22.

      On December 4, 2017, Caleb was in an isolation cell when he told a

correctional officer, Defendant Igou, that he was about to hang himself.

                                        23.

      Rather than waiting with Caleb to make sure that he did not hang himself,

entering the cell to prevent Caleb from engaging in self-harming behavior, or


                                         6
         Case 7:19-cv-00046-WLS Document 1 Filed 03/20/19 Page 7 of 12




calling for assistance from the cell, Officer Igou left Caleb and went off to inform

other staff members about the threat.

                                          24.

       While Igou was gone, and before he or other staff members returned to the

cell, Caleb did in fact hang himself.

                                          25.

       Once Caleb was found hanging in the cell, there was an unreasonable delay

in cutting him down because there was no cutting tool in the control room and

officers had to go to the medical unit to get scissors.

                                          26.

       An ambulance was called and Caleb was transported to a hospital, where he

remained in a coma for two days until life support was cut off on December 6,

2017, when he was pronounced dead.

                                          27.

       After the incident, Igou’s supervisor – Defendant Richardson – prepared a

false incident report to cover up Igou’s conduct. The report was intended to

conceal the circumstances of Caleb’s death in order to protect Igou and other staff

members from      adverse action such as discipline, GBI investigation, or civil

litigation.


                                           7
        Case 7:19-cv-00046-WLS Document 1 Filed 03/20/19 Page 8 of 12




                                         28.

      Warden Blakely reviewed and approved the incident report, even though he

knew that it presented a false narrative of the facts, in order to avoid further

scrutiny of the prison, which had recently experienced a number of inmate deaths

and staff reassignments.

                        COUNT TWO
     DELIBERATE INDIFFERENCE TO SERIOUS MEDICAL NEEDS

                                         29.

      At all times relevant herein, Defendants knew that Caleb Mitchell was

inflicted with a serious psychiatric condition, that he was suicidal, and that he had

a history of suicide attempts and self-harming behavior, and they knew that he was

exposed to a significant risk of serious harm.

                                         30.

      Defendants owed a duty to protect Caleb from a known risk of serious harm

while in their custody, but they failed to perform that duty.

                                         31.

      Defendants’ failure to take reasonable action to protect Caleb Mitchell from

a known risk of serious harm amounted to deliberate indifference to serious

medical needs, including psychiatric needs, in violation of the Eighth Fourteenth

Amendment.
                                          8
        Case 7:19-cv-00046-WLS Document 1 Filed 03/20/19 Page 9 of 12




                                         32.

      The law was clearly established in 2017 that a jail officer or supervisor

cannot act or fail to act with deliberate indifference to a foreseeable risk of

significant harm, including but not limited to suicide, and Defendants are not

entitled to qualified immunity for their reckless and indifferent acts and omissions

in the face of actual knowledge of suicidal intentions or self-harming behavior that

foreseeably led to Caleb’s death.

                                         33.

      Said deliberate indifference proximately caused the death of Caleb Mitchell

and the violation of his rights.

                               COUNT TWO
                       DENIAL OF ACCESS TO COURTS

                                         34.

      The aforementioned cover-up and falsification of records by Defendants in

order to conceal wrongdoing and avoid scrutiny of their actions constitutes a

deliberate attempt to deny Plaintiffs their right to petition for grievances and right

of access to the courts under the First and Fourteenth Amendments.

                                         35.

      An aggrieved citizen’s right of access to the courts to seek redress under the

First and Fourteenth Amendments of the United States Constitution trumps the
                                          9
       Case 7:19-cv-00046-WLS Document 1 Filed 03/20/19 Page 10 of 12




power of government to withhold information that the citizen needs to assert a

claim against government officials. See, e.g., Christopher v. Harbury, 536 U.S.

403 (2002); Lewis v. Casey, 518 U.S. 343 (1996).

                                         36.

      Defendants are not entitled to qualified immunity on their right of access

claim because it was clearly established law in 2017 that public officials cannot

conceal their misconduct by falsifying records or participating in a cover-up of

official wrongdoing to avoid public scrutiny, investigation, or legal action.

                                         37.

      Defendants are liable for violating Plaintiffs’ right of access to the legal

system under the First and Fourteenth Amendments.

                                    DAMAGES

                                         38.

      As a direct and proximate result of the aforementioned unconstitutional and

unlawful misconduct of the aforementioned Defendants, Plaintiffs’ decedent died a

premature death at the age of 25 and experienced conscious physical and mental

pain and suffering during the time leading up to his death, and his estate incurred

funeral and other necessary expenses, for which Plaintiffs is entitled to recover the

full value of the life of the decedent as well as compensatory damages for the


                                          10
        Case 7:19-cv-00046-WLS Document 1 Filed 03/20/19 Page 11 of 12




aforesaid losses and injuries in an amount to be proven at trial and determined by a

fair and impartial jury.

                                          39.

      The aforementioned conduct of Defendants rose to such a level of bad faith,

willfulness, and reckless disregard for the consequences as to authorize the

imposition of punitive damages against Defendants.

                                          40.

      Plaintiffs are entitled to recover reasonable attorney’s fees pursuant to 42

U.S.C. §1988.

      WHEREFORE Plaintiffs demand as follows:

      a)     That this action be tried by a jury;

      b)     That judgment be entered in favor of Plaintiffs and against Defendants

             in an amount to be determined by the enlightened conscience of fair

             and impartial jurors;

      c)     That Plaintiffs be awarded attorney's fees and reasonable expenses of

             litigation;

      d)     That all costs of this action be taxed against Defendants; and

      e)     That the Court award any additional or alternative relief as may be

             deemed appropriate under the circumstances.


                                          11
      Case 7:19-cv-00046-WLS Document 1 Filed 03/20/19 Page 12 of 12




     Respectfully submitted this 20th day of March, 2019.

                                           /s/ Craig T. Jones
                                           CRAIG T. JONES
                                           Ga. Bar No. 399476
                                           Attorney for Plaintiffs

CRAIG T. JONES, P.C.
Post Office Box 129
Washington, Georgia 30673
(706) 678-2364
craigthomasjones@outlook.com




                                      12
